Appeal from the District Court of the United States for the Western District of Arkansas. *810June 1, 1931. The judgment herein is modified so that the judgment clause will appear in the mandate as follows:
On consideration whereof, it is ordered, adjudged, and decreed by this Court that the decree of the said District Court in this cause be, and the same is hereby, affirmed with costs without prejudice to any application to the District Court to amend the pleadings or otherwise. [See ante, p. 249.]